Exhibit23 Consent of Independent Registered Public Accounting Firm The Board of Directors Central Pacific Financial Corp.: We consent to the incorporation by reference in the registration statements No.333-119538, No.333-119798, No.333-141232, and No. 333-188445 on FormS-8 and No.333-179807 on FormS-3 of Central Pacific Financial Corp. of our reports dated February 28, 2014, with respect to the consolidated balance sheets of Central Pacific Financial Corp. and subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2013, and the effectiveness of internal control over financial reporting as of December 31, 2013, which reports appear in the December 31, 2013 annual report on Form 10-K of Central Pacific Financial Corp. /s/ KPMG LLP Honolulu, Hawaii February 28, 2014
